Title: To James Madison from Tench Coxe, 4 January 1815
From: Coxe, Tench
To: Madison, James


        
          Sir
          Philadelphia Jany. 4. 1815.
        
        I had some time ago the honor to apply to you for the favor of Warrants, as Midshipmen in the Navy for my Sons James Sidney Coxe & Henry Sidney Coxe. As I am not acquainted with the course, which it has appeared to you proper, or which it may be found practicable to adopt in those cases, I have taken the liberty, by this mail, to request of my friend Jonathan Roberts Esquire, to enquire, in the Navy department, what order, if any, you have been pleased to take on them.
        As the ordinary pressure of the public Business, is at this moment so greatly increased, as to render it certain, that many of these minor matters must excluded from your thoughts without something to bring them into view, and as the appointments are respectfully requested on the urgency, of personal circumstances, which I had the honor to state, I allow myself to hope that you will pardon this second obtrusion of the subject upon your consideration. I have the honor to be, Sir your most respectful & most faithful Servant
        
          Tench Coxe
        
      